Case: 1:19-cv-00849 Document #: 35-1 Filed: 08/11/19 Page 1 of 2 PagelD #:89

Steve Glink

gar aN a A SH

From: =? Smyrniotis,George <George.Smyrniotis@ChicagoParkDistrict.com>
Sent: Thursday, August 1, 2019 8:17 AM

To: Steve Glink

Ce: lukowicza@jbltd.com

Subject: Re: Chrostek

—} | am out today but will forward disclosures tomorrow. Thank you.

Sent from my iPhone

On Aug 1, 2019, at 6:48 AM, Steve Glink <steve @educationrights.com> wrote:

ats Counselors: On 7/22, both of you told Judge Feinerman that you were going to serve your MIDP
documents “tomorrow.” | have yet to receive anything.

Do you intend to comply with the judge’s prior order?

Steven E. Glink

Attorney at Law

3338 Commercial Avenue
Northbrook, Illinois 60062
847-480-7749 (voice)
847-480-9501 (facsimile)

<image001.jpg>

PLAINTIFF’S
i oe

 
Case: 1:19-cv-00849 Document #: 35-1 Filed: 08/11/19 Page 2 of 2 PagelD #:89

Steve Glink

From: Steve Glink <steve@educationrights.com>

Sent: Thursday, August 8, 2019 2:06 PM

To: ‘Amber N. Lukowicz'; '‘Smyrniotis,George’; ‘Glenn F. Fencl’; ‘Keil, Heather’
Cc: "Genevieve M. LeFevour’; ‘Lynn M. Weiss'

Subject: RE: Chrostek v. CPD et al

Thank you Amber. George, are your documents.coming anytime soon?

Steven E. Glink

Attorney at Law

3338 Commercial Avenue
Northbrook, Illinois 60062
847-480-7749 (voice)
847-480-9501 (facsimile)

Peer Review
Leading
Lawyers”

From: Amber N. Lukowicz [mailto:lukowicza@jbltd.com]

Sent: Thursday, August 8, 2019 1:03 PM

To: Steve Glink; 'Smyrniotis,George'; Glenn F. Fencl; ‘Keil, Heather’
Cc: Genevieve M. LeFevour; Lynn M. Weiss

Subject: Chrostek v. CPD et al

 

 

 

 

 

Counsel,
Please find the MIDP disclosures of Tim LeFevour, Brad Czachor, SMG, and John Gannon attached.
Best,

Amber

Amber N. Lukowicz, Attorney at Law

JOHNSON& BELLE

TRIAL LAWYERS

   

PLAINTIFF’S
j EXHIBIT

33 West Monroe Street, Suite 2700

Chicago, Illinois 60603-5404

T: (312) 372-0770 | F: (312) 372-9818

D: (312) 984-6656

lukowicza@jblitd.com | www.johnsonandbell.com

Z-

 

 
